          Case 2:20-cv-00491-AJS Document 102 Filed 07/17/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF PENNSYLVANIA


 BLAIR DOUGLASS,

                        Plaintiff,                        Lead Case No. 2:20-cv-00491-AJS

         v.

 ’47 BRAND, LLC,

                        Defendant.


 BLAIR DOUGLASS,

                        Plaintiff,                        Member Case No. 2:20-cv-00525-AJS

         v.

 JS PRODUCTS, INC. and TOP RANK, INC.,

                        Defendants.


                                     NOTICE OF SETTLEMENT

        PLEASE TAKE NOTICE that Plaintiff Blair Douglass and Defendants JS Products, Inc.

and Top Rank, Inc. have reached an agreement in principle that will resolve the claims alleged in

the member case, Douglass v. JS Products, Inc. et al., Member Case No. 2:20-cv-00525-AJS.

Plaintiff anticipates filing a Notice of Voluntary Dismissal With Prejudice within thirty (30) days

of this notice.


                                                   Respectfully Submitted,


 Dated: July 17, 2020                             /s/ Kevin W. Tucker
                                                  Kevin W. Tucker (He/Him/His)
                                                  Pa. No. 312144
                                                  Kevin J. Abramowicz
Case 2:20-cv-00491-AJS Document 102 Filed 07/17/20 Page 2 of 3




                               Pa. No. 320659
                               EAST END TRIAL GROUP LLC
                               186 42nd St., P.O. Box 40127
                               Pittsburgh, PA 15201
                               Tel. (412) 877-5220
                               ktucker@eastendtrialgroup.com
                               kabramowicz@eastendtrialgroup.com
         Case 2:20-cv-00491-AJS Document 102 Filed 07/17/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on this day, July 17, 2020, a true and correct copy of the foregoing

Notice of Settlement was filed on the Court’s CM/ECF system and will be served upon all counsel

of record.

                                            Respectfully Submitted,

 Dated: July 17, 2020                            /s/ Kevin W. Tucker
                                                 Kevin W. Tucker (He/Him/His)
                                                 Pa. No. 312144
                                                 EAST END TRIAL GROUP LLC
                                                 186 42nd St., P.O. Box 40127
                                                 Pittsburgh, PA 15201
                                                 Tel. (412) 877-5220
                                                 ktucker@eastendtrialgroup.com
